In an action by a 'broker against purchasers of real property for damages in the amount of commissions the broker would have received from the seller if the purchasers had not breached their contract with the broker, order of the County Court, Westchester County, denying appellants’ (purchasers’) motion *888to dismiss the complaint for insufficiency, affirmed, with $10' costs and disbursements, with leave to defendants to answer within ten days from the entry of the order hereon. (Ackman v. Taylor, 296 N. Y. 597.) Carswell, Acting P. J., Johnston, Adel, Nolan and Sneed, JJ., concur.